Citation Nr: 1223219	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-06 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a cyst excision in the perianal area.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1986 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The March 2007 decision denied entitlement to service connection for bilateral hearing loss and TDIU, while the May 2008 decision denied an increased evaluation for postoperative residuals of a perianal cyst.

The Veteran initially requested a hearing before a Veterans Law Judge, to be held at the RO, but withdrew this request in January 2012 correspondence.

The issues of evaluation of perianal cyst excision and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A hearing loss disability for VA purposes is not shown in either ear at any time during the appellate period.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  June 2006, September 2006, February 2008, and June 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice was provided prior to the initial adjudication of the claim; additionally, the claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records (including those maintained electronically in the Veteran's Virtual VA file), and private treatment records have been obtained.  The record reflects the establishment of a VA vocational rehabilitation file; records associated with such are included in the VA treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The records considered in the Veteran's Social Security Administration disability determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations have been conducted; all necessary findings are reflected.  The examinations are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's former employer has supplied records relevant to his disability retirement.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  VA defines a hearing loss disability as an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of those frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he has a current bilateral hearing loss, which is related to in-service noise exposure.  Service records reflect that the Veteran was a cook during active duty; while this position is not normally considered to be at high risk for noise exposure, service treatment records include a May 1988 reference audiogram which indicates that the Veteran was routinely exposed to hazardous noise levels.  He has explained that when accompanying his unit on field exercises, the mess was often set up in close proximity to loud guns.  Service connection has been granted for tinnitus based on his allegations.

Service treatment records include an audiogram at entry showing normal hearing at all frequencies, with puretone thresholds of 5 or 10.  The May 1988 audiogram shows mixed worsening and improvement.  The right ear generally improved or stayed the same.  The left ear showed worsening at all frequencies, and the criteria for a hearing loss disability were met:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
0
5
0
0
10
---
LEFT
35
30
25
20
30


The Veteran was medically separated in February 1989 based on his skin disorder, following a November 1988 medical evaluation board.  No audiometric results are reported at separation.  Subjectively, the Veteran denied any current or past hearing loss, and stated he had no trouble with his ears.

Post service records show no indication of hearing problems until the filing of the current claim in May 2006.  At an October 2006 VA general medical examination, the Veteran reported that his hearing loss had begun in 1986, during active service, and had progressively worsened since that time.  The examiner diagnosed bilateral hearing loss, based on the subjective complaints of the Veteran; there is no indication in the report or extensive VA treatment records that audiometric testing was conducted.

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in December 2008.  He reported that when he got out of service, he could "tell that my hearing had changed considerably."  He initially reported that he had never undergone hearing testing, but then stated that he had a hearing test at VA "probably about a year ago, a couple years ago."  

During his September 2009 VA general medical examination, the Veteran stated that progressive hearing loss had begun in 1989, after service separation.  At an audiology examination conducted at that time, the Veteran reported noticing decreased hearing after joining the Army.  He had difficulty understanding speech in large groups.  Normal bilateral hearing was diagnosed, based on audiometric testing showing:  


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
10
15
15
15
25
100
LEFT
5
10
10
20
25
100


At a December 2011 VA audiology examination, audiometry showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
10
15
15
15
25
96
LEFT
10
10
10
20
25
96

No hearing loss disability was diagnosed; normal bilateral hearing was noted.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim; thus, a Veteran may be granted service connection even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran must, however, have a disability for some period during the pendency of the claim.

Hearing loss disability is strictly defined by regulation.  38 C.F.R. § 3.385.  The objective testing clearly and repeatedly demonstrates that the Veteran's hearing does not meet the disability standard.  In-service testing did show a hearing loss disability on the left in May 1988, but this condition apparently resolved; it was not a chronic disability.  As the showing was not during the pendency of the claim, it cannot form the basis of a grant of service connection.

The Veteran has credibly reported that he has hearing difficulty, and has had such since service or very soon after.  His subjectively experienced functional impairment is not disputed.  The Veteran is competent to report his experiences and observations.  Layno v. Brown, 6 Vet. App. 465 (1994).  A diagnosis of hearing loss disability for VA purposes, however, requires objective medical evidence of a certain minimal degree of impairment.  38 C.F.R. § 4.85.  The Veteran's subjective experiences are not competent evidence in that respect.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the competent evidence of record fails to establish the presence of a current, chronic hearing loss disability at any time during the pendency of the Veteran's claim.  In the absence of a current disability, service connection is not possible.  The preponderance of the evidence is against the claim ; there is no doubt to be resolved.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has repeatedly been afforded VA examinations to assess any current residuals of the excision of his perianal cyst, but none of the resulting examinations is adequate for adjudication purposes.

No examiner clearly identifies the residuals of the excision.  Most do not refer to any physical examination of the buttocks, where the cyst was present.  They instead describe lesions or boils in other areas.  This clearly conflates the Veteran's complaints and manifestations with steatocystoma multiplex; they fail to identify which observations, if any, are related to the excision.

The Veteran has consistently described "boils" as his main complaint.  However, the medical evidence is contradictory regarding whether such are residuals of the excision.  Treating VA doctors associate the boils of the buttocks with steatocystoma multiplex, while most examining professionals make no comment at all.  The most recent examiner indicates that the boils are related to the excision; however, she provides no rationale for such, and in fact appears to indicate that she is relying on the Veteran's assertion that they are related.  The Veteran, as a layperson, lacks the specialized knowledge and training needed to draw a conclusion on etiology or nexus in this instance.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On remand, a VA skin examination is required to determine the extent of any residuals of the perianal cyst excision.

The claim for entitlement to TDIU must also be remanded as inextricably intertwined with the open evaluation question.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  TDIU is based on a determination of the impact of service connected disabilities on the ability to work; the full extent of such disabilities must therefore be clearly identified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Indianapolis, Indiana, VA medical center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from June 2012.

2.  Schedule the Veteran for VA skin disease and scars examinations.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must clearly identify the current residuals of an excision of a perianal cyst, to include description of any scarring or discoloration at the site of the original excision.  The examiner must state whether it is at least as likely as not recurrent "boils" of the buttocks are related to the perianal cyst, are manifestations of steatocystoma multiplex, or represent an entirely separate and distinct condition.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


